UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/16 Item 1. Schedule of Investments. FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin Conservative Allocation Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 99.3% Alternative Strategies 6.6% a Franklin K2 Alternative Strategies Fund, Class R6 5,941,801 $ 64,646,796 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 5,353,934 34,425,793 99,072,589 Domestic Equity 26.5% a,b Franklin DynaTech Fund, Class R6 1,298,729 69,533,979 a Franklin Growth Fund, Class R6 1,830,745 144,244,388 a,b Franklin Growth Opportunities Fund, Class R6 607,691 20,995,712 a Franklin Real Estate Securities Fund, Class R6 723,995 17,513,453 a Franklin Rising Dividends Fund, Class R6 1,717,614 91,823,656 a,b Franklin Small Cap Growth Fund, Class R6 458,298 9,170,543 a Franklin Utilities Fund, Class R6 1,633,817 29,359,688 iShares S&P 500 Value ETF 167,955 15,949,007 398,590,426 Domestic Fixed Income 47.1% a Franklin Low Duration Total Return Fund, Class R6 22,117,638 219,849,322 a Franklin Strategic Income Fund, Class R6 19,448,574 187,484,253 a Franklin U.S. Government Securities Fund, Class R6 34,829,490 221,863,850 iShares iBoxx $ Investment Grade Corporate Bond ETF 273,700 33,714,366 iShares TIPS Bond ETF 392,662 45,741,196 708,652,987 Foreign Equity 13.0% a Franklin International Growth Fund, Class R6 1,175,843 13,392,850 a Franklin International Small Cap Growth Fund, Class R6 2,344,533 42,647,048 a Franklin Mutual European Fund, Class R6 2,471,179 45,840,378 iShares Core MSCI Emerging Markets ETF 781,445 35,641,706 a Templeton Foreign Fund, Class R6 7,237,435 49,431,680 a Templeton Frontier Markets Fund, Class R6 771,965 8,561,095 195,514,757 Foreign Fixed Income 6.1% a Templeton Global Total Return Fund, Class R6 8,172,688 91,942,739 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,333,155,394) 1,493,773,498 Short Term Investments (Cost $10,816,687) 0.7% Money Market Funds 0.7% a,b Institutional Fiduciary Trust Money Market Portfolio 10,816,687 10,816,687 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,343,972,081) 100.0% 1,504,590,185 Other Assets, less Liabilities 0.0% † 588,802 Net Assets 100.0% $ 1,505,178,987 See Abbreviations on page 32. †Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin Corefolio Allocation Fund Shares Value Investments in Underlying Funds 100.0% Domestic Equity 75.2% a Franklin Growth Fund, Class R6 $ a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Mutual Shares Fund, Class R6 Foreign Equity 24.8% a Templeton Growth Fund Inc., Class R6 Total Investments in Underlying Funds before Short Term Investments (Cost $523,316,473) Short Term Investments (Cost $678,126) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds (Cost $523,994,599) 100.1% Other Assets, less Liabilities (0.1)% ) Net Assets 100.0% $ a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 2 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin Founding Funds Allocation Fund Shares Value Investments in Underlying Funds 99.1% Domestic Equity 33.0% a Franklin Mutual Shares Fund, Class R6 $ Domestic Hybrid 33.2% a Franklin Income Fund, Class R6 Foreign Equity 32.9% a Templeton Growth Fund Inc., Class R6 Total Investments in Underlying Funds before Short Term Investments (Cost $4,708,232,084) Short Term Investments (Cost $48,333,792) 1.0% Money Market Funds 1.0% a,b Institutional Fiduciary Trust Money Market Portfolio. Total Investments in Underlying Funds (Cost $4,756,565,876) 100.1% Other Assets, less Liabilities (0.1)% ) Net Assets 100.0% $ a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 3 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin Growth Allocation Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 99.2% Alternative Strategies 6.6% a Franklin K2 Alternative Strategies Fund, Class R6 5,400,719 $ 58,759,821 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 4,808,089 30,916,012 89,675,833 Domestic Equity 52.4% a,b Franklin DynaTech Fund, Class R6 2,190,443 117,276,298 a Franklin Growth Fund, Class R6 3,200,069 252,133,457 a,b Franklin Growth Opportunities Fund, Class R6 1,379,056 47,646,400 a Franklin Real Estate Securities Fund, Class R6 1,473,286 35,638,783 a Franklin Rising Dividends Fund, Class R6 3,043,442 162,702,433 a,b Franklin Small Cap Growth Fund, Class R6 816,891 16,345,992 a Franklin Utilities Fund, Class R6 2,977,397 53,503,818 iShares S&P 500 Value ETF 273,957 26,014,957 711,262,138 Domestic Fixed Income 11.5% a Franklin Low Duration Total Return Fund, Class R6 5,115,260 50,845,686 a Franklin Strategic Income Fund, Class R6 4,159,844 40,100,891 a Franklin U.S. Government Securities Fund, Class R6 7,416,452 47,242,800 iShares iBoxx $ Investment Grade Corporate Bond ETF 60,400 7,440,072 iShares TIPS Bond ETF 87,485 10,191,128 155,820,577 Foreign Equity 27.3% a Franklin International Growth Fund, Class R6 2,242,333 25,540,178 a Franklin International Small Cap Growth Fund, Class R6 4,626,586 84,157,589 a Franklin Mutual European Fund, Class R6 4,536,709 84,155,941 iShares Core MSCI Emerging Markets ETF 1,377,305 62,818,881 a Templeton Foreign Fund, Class R6 13,760,189 93,982,093 a Templeton Frontier Markets Fund, Class R6 1,844,724 20,457,987 371,112,669 Foreign Fixed Income 1.4% a Templeton Global Total Return Fund, Class R6 1,714,244 19,285,249 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,053,917,471) 1,347,156,466 Short Term Investments (Cost $12,207,120) 0.9% Money Market Funds 0.9% a,b Institutional Fiduciary Trust Money Market Portfolio 12,207,120 12,207,120 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,066,124,591) 100.1% 1,359,363,586 Other Assets, less Liabilities (0.1)% (1,993,005 ) Net Assets 100.0% $ 1,357,370,581 See Abbreviations on page 32. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart Retirement Income Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 93.4% Domestic Equity 8.5% iShares US Preferred Stock ETF 152,400 $ 6,019,800 Domestic Fixed Income 66.7% a Franklin Floating Rate Daily Access Fund, Class R6 1,408,108 12,391,353 a Franklin Strategic Income Fund, Class R6 1,420,058 13,689,355 a Franklin U.S. Government Securities Fund, Class R6 2,321,075 14,785,248 iShares iBoxx High Yield Corporate Bond ETF 73,700 6,431,062 47,297,018 Domestic Hybrid 11.7% a Franklin Income Fund, Class R6 3,711,031 8,275,599 Foreign Equity 2.8% a Franklin Mutual European Fund, Class R6 107,583 1,995,669 Foreign Fixed Income 3.7% a Templeton Global Total Return Fund, Class R6 229,896 2,586,333 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $65,191,445) 66,174,419 Units Index Linked Notes (Cost $4,500,054) 6.3% b,c Morgan Stanley, senior note, 144A, 2.00%, 3/29/18 40,197 4,489,374 Total Investments before Short Term Investments (Cost $69,691,499) 70,663,793 Shares Short Term Investments (Cost $228,816) 0.3% Money Market Funds 0.3% a,d Institutional Fiduciary Trust Money Market Portfolio 228,816 228,816 Total Investments (Cost $69,920,315) 100.0% 70,892,609 Other Assets, less Liabilities (0.0)% † (29,213 ) Net Assets 100.0% $ 70,863,396 See Abbreviations on page 32. †Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in FT Underlying Funds. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. c Security will pay a coupon each month based on a 2.00% fixed rate and a variable rate based on the Morgan Stanley Custom Enhanced SPX B DT Index. Security does not guarantee any return of principal at maturity, upon redemption or otherwise. Cash payment at maturity or upon early redemption is based on the performance of the Morgan Stanley Custom Enhanced SPX B Index. d Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 5 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart 2020 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 98.6% Alternative Strategies 7.7% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 29.5% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 37.4% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares Core U.S. Aggregate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF iShares TIPS Bond ETF Foreign Equity 17.6% a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 6.4% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $33,646,282) Short Term Investments (Cost $440,493) 1.2% Money Market Funds 1.2% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $34,086,775) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ See Abbreviations on page 32. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 6 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart 2025 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 99.9% Alternative Strategies 7.8% a Franklin K2 Alternative Strategies Fund, Class R6 336,319 $ 3,659,152 a Franklin K2 Long Short Credit Fund, Class R6 350,740 3,686,275 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 404,315 2,599,744 9,945,171 Domestic Equity 38.7% a Franklin Focused Core Equity Fund, Class R6 324,684 4,561,812 a Franklin Growth Fund, Class R6 222,831 17,556,830 a,b Franklin Growth Opportunities Fund, Class R6 228,259 7,886,344 a Franklin Rising Dividends Fund, Class R6 193,607 10,350,242 a,b Franklin Small Cap Growth Fund, Class R6 145,352 2,908,499 a Franklin Utilities Fund, Class R6 181,391 3,259,586 iShares S&P 500 Value ETF 26,481 2,514,636 49,037,949 Domestic Fixed Income 25.5% a Franklin Low Duration Total Return Fund, Class R6 1,184,738 11,776,300 a Franklin Strategic Income Fund, Class R6 409,489 3,947,470 a Franklin U.S. Government Securities Fund, Class R6 971,956 6,191,359 iShares Core U.S. Aggregate Bond ETF 33,400 3,754,828 iShares iBoxx $ Investment Grade Corporate Bond ETF 14,500 1,786,110 iShares TIPS Bond ETF 41,826 4,872,311 32,328,378 Foreign Equity 23.6% a,b Franklin India Growth Fund, Class R6 247,041 3,394,340 a Franklin International Small Cap Growth Fund, Class R6 397,862 7,237,106 a Franklin Mutual International Fund, Class R6 263,893 3,697,149 iShares Core MSCI Emerging Markets ETF 149,969 6,840,086 iShares Global Infrastructure ETF 76,399 3,175,142 a Templeton Foreign Fund, Class R6 814,393 5,562,303 29,906,126 Foreign Fixed Income 4.3% a Templeton Global Total Return Fund, Class R6 484,188 5,447,121 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $116,185,342) 126,664,745 Short Term Investments (Cost $84,977) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio 84,977 84,977 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $116,270,319) 100.0% 126,749,722 Other Assets, less Liabilities 0.0% † 58,431 Net Assets 100.0% $ 126,808,153 Quarterly Statement of Investments | See Notes to Statements of Investments. | 7 FRANKLIN FUND ALLOCATOR SERIES STATEMENT OF INVESTMENTS Franklin LifeSmart 2025 Retirement Target Fund (continued) See Abbreviations on page 32. Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. |8 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart 2030 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 100.2% Alternative Strategies 7.8% a Franklin K2 Alternative Strategies Fund, Class R6 99,746 $ 1,085,241 a Franklin K2 Long Short Credit Fund, Class R6 105,757 1,111,503 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 110,181 708,460 2,905,204 Domestic Equity 43.1% a Franklin Focused Core Equity Fund, Class R6 101,703 1,428,935 a Franklin Growth Fund, Class R6 70,546 5,558,297 a,b Franklin Growth Opportunities Fund, Class R6 74,796 2,584,197 a Franklin Rising Dividends Fund, Class R6 62,394 3,335,585 a,b Franklin Small Cap Growth Fund, Class R6 54,818 1,096,914 a Franklin Utilities Fund, Class R6 61,343 1,102,326 iShares S&P 500 Value ETF 9,026 857,109 15,963,363 Domestic Fixed Income 19.6% a Franklin Low Duration Total Return Fund, Class R6 266,176 2,645,788 a Franklin Strategic Income Fund, Class R6 94,505 911,033 a Franklin U.S. Government Securities Fund, Class R6 220,677 1,405,712 iShares Core U.S. Aggregate Bond ETF 8,000 899,360 iShares iBoxx $ Investment Grade Corporate Bond ETF 3,100 381,858 iShares TIPS Bond ETF 8,682 1,011,366 7,255,117 Foreign Equity 26.4% a,b Franklin India Growth Fund, Class R6 86,141 1,183,583 a Franklin International Small Cap Growth Fund, Class R6 147,448 2,682,076 a Franklin Mutual International Fund, Class R6 87,825 1,230,433 iShares Core MSCI Emerging Markets ETF 49,179 2,243,054 iShares Global Infrastructure ETF 19,794 822,639 a Templeton Foreign Fund, Class R6 238,132 1,626,440 9,788,225 Foreign Fixed Income 3.3% a Templeton Global Total Return Fund, Class R6 107,208 1,206,086 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $35,910,195) 37,117,995 Other Assets, less Liabilities (0.2)% (68,683 ) Net Assets 100.0% $ 37,049,312 See Abbreviations on page 32. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 9 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart 2035 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 100.0% Alternative Strategies 7.9% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 45.4% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 15.1% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares Core U.S. Aggregate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF iShares TIPS Bond ETF Foreign Equity 29.1% a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 2.5% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $95,888,466) Short Term Investments (Cost $10,014) 0.0%  Money Market Funds 0.0%  a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $95,898,480) 100.0% Other Assets, less Liabilities (0.0)%  ) Net Assets 100.0% $ See Abbreviations on page 32. Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 10 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart 2040 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 97.7% Alternative Strategies 7.7% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 45.6% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 13.6% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares Core U.S. Aggregate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF iShares TIPS Bond ETF Foreign Equity 28.7% a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 2.1% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $28,431,361) Short Term Investments (Cost $684,104) 2.3% Money Market Funds 2.3% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $29,115,465) 100.0% Other Assets, less Liabilities (0.0)%  ) Net Assets 100.0% $ Quarterly Statement of Investments | See Notes to Statements of Investments. | 11 FRANKLIN FUND ALLOCATOR SERIES STATEMENT OF INVESTMENTS Franklin LifeSmart 2040 Retirement Target Fund (continued) See Abbreviations on page 32. Rounds to less than 0.1% of net assets. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. |12 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart 2045 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 98.3% Alternative Strategies 7.7% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 46.1% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 12.2% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares Core U.S. Aggregate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF iShares TIPS Bond ETF Foreign Equity 30.3% a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 2.0% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $65,199,654) Short Term Investments (Cost $1,149,559) 1.6% Money Market Funds 1.6% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $66,349,213) 99.9% Other Assets, less Liabilities 0.1% Net Assets 100.0% $ See Abbreviations on page 32. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 13 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart 2050 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 98.1% Alternative Strategies 7.6% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 46.4% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 11.9% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares Core U.S. Aggregate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF iShares TIPS Bond ETF Foreign Equity 30.4% a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 1.8% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $20,741,802) Short Term Investments (Cost $409,997) 1.8% Money Market Funds 1.8% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $21,151,799) 99.9% Other Assets, less Liabilities 0.1% Net Assets 100.0% $ See Abbreviations on page 32. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 14 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin LifeSmart 2055 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 97.0% Alternative Strategies 7.6% a Franklin K2 Alternative Strategies Fund, Class R6 11,570 $ 125,887 a Franklin K2 Long Short Credit Fund, Class R6 12,063 126,778 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 13,583 87,337 340,002 Domestic Equity 46.5% a Franklin Focused Core Equity Fund, Class R6 14,392 202,205 a Franklin Growth Fund, Class R6 9,334 735,451 a,b Franklin Growth Opportunities Fund, Class R6 11,981 413,945 a Franklin Rising Dividends Fund, Class R6 7,557 403,995 a,b Franklin Small Cap Growth Fund, Class R6 5,112 102,289 a Franklin Utilities Fund, Class R6 7,356 132,195 iShares S&P 500 Value ETF 895 84,989 2,075,069 Domestic Fixed Income 10.9% a Franklin Low Duration Total Return Fund, Class R6 17,608 175,029 a Franklin Strategic Income Fund, Class R6 6,082 58,630 a Franklin U.S. Government Securities Fund, Class R6 14,873 94,740 iShares Core U.S. Aggregate Bond ETF 600 67,452 iShares iBoxx $ Investment Grade Corporate Bond ETF 200 24,636 iShares TIPS Bond ETF 585 68,147 488,634 Foreign Equity 30.3% a,b Franklin India Growth Fund, Class R6 9,736 133,764 a Franklin International Small Cap Growth Fund, Class R6 20,234 368,063 a Franklin Mutual International Fund, Class R6 13,218 185,177 iShares Core MSCI Emerging Markets ETF 6,483 295,690 iShares Global Infrastructure ETF 2,097 87,151 a Templeton Foreign Fund, Class R6 41,612 284,213 1,354,058 Foreign Fixed Income 1.7% a Templeton Global Total Return Fund, Class R6 6,716 75,553 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $4,170,386) 4,333,316 Short Term Investments (Cost $94,031) 2.1% Money Market Funds 2.1% a,b Institutional Fiduciary Trust Money Market Portfolio 94,031 94,031 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $4,264,417) 99.1% 4,427,347 Other Assets, less Liabilities 0.9% . 40,477 Net Assets 100.0% $ 4,467,824 See Abbreviations on page 32. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 15 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, September 30, 2016 (unaudited) Franklin Moderate Allocation Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 99.3% Alternative Strategies 6.6% a Franklin K2 Alternative Strategies Fund, Class R6 9,262,414 $ 100,775,064 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 8,357,538 53,738,970 154,514,034 Domestic Equity 39.8% a,b Franklin DynaTech Fund, Class R6 2,821,117 151,042,581 a Franklin Growth Fund, Class R6 4,388,805 345,793,931 a,b Franklin Growth Opportunities Fund, Class R6 1,618,422 55,916,489 a Franklin Real Estate Securities Fund, Class R6 1,863,791 45,085,095 a Franklin Rising Dividends Fund, Class R6 3,990,400 213,326,778 a,b Franklin Small Cap Growth Fund, Class R6 1,140,446 22,820,332 a Franklin Utilities Fund, Class R6 3,992,053 71,737,193 iShares S&P 500 Value ETF 325,169 30,878,048 936,600,447 Domestic Fixed Income 29.4% a Franklin Low Duration Total Return Fund, Class R6 22,840,349 227,033,066 a Franklin Strategic Income Fund, Class R6 18,923,291 182,420,523 a Franklin U.S. Government Securities Fund, Class R6 33,555,260 213,747,009 iShares iBoxx $ Investment Grade Corporate Bond ETF 254,800 31,386,264 iShares TIPS Bond ETF 335,448 39,076,338 693,663,200 Foreign Equity 19.8% a Franklin International Growth Fund, Class R6 3,038,775 34,611,643 a Franklin International Small Cap Growth Fund, Class R6 5,608,198 102,013,124 a Franklin Mutual European Fund, Class R6 5,891,985 109,296,324 iShares Core MSCI Emerging Markets ETF 1,771,025 80,776,450 a Templeton Foreign Fund, Class R6 17,136,165 117,040,006 a Templeton Frontier Markets Fund, Class R6 2,056,098 22,802,127 466,539,674 Foreign Fixed Income 3.7% a Templeton Global Total Return Fund, Class R6 7,833,445 88,126,261 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,957,146,231) 2,339,443,616 Short Term Investments (Cost $18,780,999) 0.8% Money Market Funds 0.8% a,b Institutional Fiduciary Trust Money Market Portfolio 18,780,999 18,780,999 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,975,927,230) 100.1% 2,358,224,615 Other Assets, less Liabilities (0.1)% (1,560,728 ) Net Assets 100.0% $ 2,356,663,887 See Abbreviations on page 32. a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 16 FRANKLIN FUND ALLOCATOR SERIES Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of twenty-two separate funds, fourteen of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Certain or all Funds invest in mutual funds (Underlying Funds) and exchange traded funds (ETFs), including affiliated funds managed by Franklin Templeton (FT Underlying Funds). Effective May 1, 2016, Franklin LifeSmart 2015 Retirement Target Fund was renamed Franklin LifeSmart Retirement Income Fund and implemented changes to the investment goals and strategies. The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports, in which each fund invests, is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Investments in the Underlying Funds are valued at their closing NAV each trading day. Exchange traded funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. |17 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. INCOME TAXES At September 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Conservative Corefolio Founding Funds Allocation Fund Allocation Fund Allocation Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin Franklin Franklin LifeSmart LifeSmart Growth Retirement 2020 Retirement Allocation Fund Income Fund Target Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ ) $ Franklin Franklin Franklin LifeSmart LifeSmart LifeSmart 2025 Retirement 2030 Retirement 2035 Retirement Target Fund Target Fund Target Fund Cost of investments. $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin Franklin Franklin LifeSmart LifeSmart LifeSmart 2040 Retirement 2045 Retirement 2050 Retirement Target Fund Target Fund Target Fund Cost of investments. $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin LifeSmart Franklin 2055 Retirement Moderate Target Fund Allocation Fund Cost of investments $ $ Unrealized appreciation $ $ Unrealized depreciation ) ) Net unrealized appreciation (depreciation) $ $ |18 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN FT UNDERLYING FUNDS The Funds, which are managed by Franklin Advisers, Inc. (Advisers) and/or administered by Franklin Templeton Services, LLC (FT Services), invest in FT Underlying Funds which are managed by Advisers or an affiliate of Advisers or FT Services. The Funds do not invest in FT Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in FT Underlying Funds for the nine months ended September 30, 2016, were as follows: % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Conservative Allocation Fund Controlled Affiliates Franklin Pelagos Commodities Strategy Fund, Class R6 5,291,099 402,500 (339,665 ) 5,353,934 $ 34,425,793 $ – $ (911,841 ) 25.7 % Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 1,435,394 174,080 (310,745 ) 1,298,729 $ 69,533,979 $ – $ 1,848,862 2.2 % Franklin Emerging Market Debt Opportunities Fund 5,125,963 – (5,125,963 ) – – a – (9,272,099 ) – Franklin Growth Fund, Class R6 2,174,815 98,144 (442,214 ) 1,830,745 144,244,388 – 7,110,379 1.2 % Franklin Growth Opportunities Fund, ClassR6 876,138 36,617 (305,064 ) 607,691 20,995,712 – 2,920,908 0.5 % Franklin International Growth Fund, ClassR6 1,395,369 62,515 (282,041 ) 1,175,843 13,392,850 – (200,429 ) 3.3 % Franklin International Small Cap Growth Fund, Class R6 2,661,332 248,663 (565,462 ) 2,344,533 42,647,048 – (371,308 ) 3.1 % Franklin K2 Alternative Strategies Fund, ClassR6 5,538,042 712,748 (308,989 ) 5,941,801 64,646,796 – (63,505 ) 5.5 % Franklin Liberty Short Duration U.S. Government ETF b 190,323 – (190,323 ) – – a 15,281 (210,537 ) – Franklin Low Duration Total Return Fund, ClassR6 21,856,514 3,573,386 (3,312,262 ) 22,117,638 219,849,322 2,145,555 (1,001,317 ) 8.7 % Franklin Mutual European Fund, Class R6 . 2,769,711 289,964 (588,496 ) 2,471,179 45,840,378 51,112 (2,485,466 ) c 1.8 % Franklin Real Estate Securities Fund, ClassR6 844,353 52,530 (172,888 ) 723,995 17,513,453 344,534 912,778 2.8 % Franklin Rising Dividends Fund, Class R6 . 2,022,338 108,736 (413,460 ) 1,717,614 91,823,656 883,312 4,178,630 0.5 % Franklin Small Cap Growth Fund, ClassR6 543,995 24,882 (110,579 ) 458,298 9,170,543 – (120,502 ) 0.3 % Franklin Strategic Income Fund, Class R6 . 10,291,767 11,474,052 (2,317,245 ) 19,448,574 187,484,253 2,984,021 (1,996,236 ) 2.5 % Franklin U.S. Government Securities Fund, ClassR6 20,286,816 18,974,887 (4,432,213 ) 34,829,490 221,863,850 4,402,898 (1,291,451 ) 3.3 % Franklin Utilities Fund, Class R6 2,022,512 420,560 (809,255 ) 1,633,817 29,359,688 822,199 2,419,573 0.5 % Institutional Fiduciary Trust Money Market Portfolio 33,334,181 218,062,545 (240,580,039 ) 10,816,687 10,816,687 – – 0.1 % Templeton Foreign Fund, Class R6 8,594,475 387,157 (1,744,197 ) 7,237,435 49,431,680 – (926,402 ) 0.8 % Templeton Frontier Markets Fund, ClassR6 1,372,510 51,954 (652,499 ) 771,965 8,561,095 – (3,120,230 ) 4.2 % Templeton Global Total Return Fund, ClassR6 27,972,399 1,767,712 (21,567,423 ) 8,172,688 91,942,739 6,307,971 d (51,562,768 ) 1.8 % Total Non-Controlled Affiliates $ 1,339,118,117 $ 17,956,883 $ (53,231,120 ) Total $ 1,373,543,910 $ 17,956,883 $ (54,142,961 ) Franklin Corefolio Allocation Fund Non-Controlled Affiliates Franklin Flex Cap Growth Fund, Class R6 . 3,801,458 8,395 (3,809,853 ) e – $ – a $ – $ (604,324 ) c – Franklin Growth Fund, Class R6 2,473,407 16,138 (277,466 ) 2,212,079 174,289,692 – 5,323,321 1.4 % Franklin Growth Opportunities Fund, ClassR6 – 5,066,757 e (11,693 ) 5,055,064 174,652,472 – (16,777 ) 4.3 % |19 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN FT UNDERLYING FUNDS (continued) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Corefolio Allocation Fund (continued) Non-Controlled Affiliates (continued) Franklin Mutual Shares Fund, Class R6 6,905,289 108,770 (814,322 ) 6,199,737 $ 173,964,607 $ 82,322 $ 3,013,767 c 1.1 % Institutional Fiduciary Trust Money Market Portfolio 1,313,882 28,398,165 (29,033,921 ) 678,126 678,126 – – – f Templeton Growth Fund Inc., Class R6 7,963,031 39,812 (459,829 ) 7,543,014 172,508,735 – (501,557 ) 1.3 % Total $ 696,093,632 $ 82,322 $ 7,214,430 Franklin Founding Funds Allocation Fund Non-Controlled Affiliates Franklin Income Fund, Class R6 786,503,572 33,152,992 (103,309,087 ) 716,347,477 $ 1,597,454,872 $ 69,893,632 $ (17,751,998 ) 2.0 % Franklin Mutual Shares Fund, Class R6 63,039,216 880,945 (7,179,310 ) 56,740,851 1,592,148,287 756,219 50,365,515 c 10.4 % Institutional Fiduciary Trust Money Market Portfolio 42,916,312 252,720,260 (247,302,780 ) 48,333,792 48,333,792 – – 0.3 % Templeton Growth Fund Inc., Class R6 74,595,691 136,612 (5,499,497 ) 69,232,806 1,583,354,266 – 2,102,568 11.7 % Total $ 4,821,291,217 $ 70,649,851 $ 34,716,085 Franklin Growth Allocation Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 2,375,363 114,725 (299,645 ) 2,190,443 $ 117,276,298 $ – $ 918,495 3.7 % Franklin Emerging Market Debt Opportunities Fund 891,959 – (891,959 ) – – a – (849,788 ) – Franklin Growth Fund, Class R6 3,603,484 34,644 (438,059 ) 3,200,069 252,133,457 – 6,755,231 2.0 % Franklin Growth Opportunities Fund, ClassR6 1,683,916 15,922 (320,782 ) 1,379,056 47,646,400 – 303,383 1.2 % Franklin International Growth Fund, ClassR6 2,523,677 24,317 (305,661 ) 2,242,333 25,540,178 – (195,473 ) 6.2 % Franklin International Small Cap Growth Fund, Class R6 4,926,476 331,829 (631,719 ) 4,626,586 84,157,589 – (1,492,366 ) 6.1 % Franklin K2 Alternative Strategies Fund, ClassR6 4,773,803 665,974 (39,058 ) 5,400,719 58,759,821 – (8,607 ) 5.0 % Franklin Liberty Short Duration U.S. Government ETF b 43,840 – (43,840 ) – – a 3,520 (48,487 ) – Franklin Low Duration Total Return Fund, ClassR6 4,043,897 1,845,912 (774,549 ) 5,115,260 50,845,686 447,021 (207,846 ) 2.0 % Franklin Mutual European Fund, Class R6 . 4,754,170 394,768 (612,229 ) 4,536,709 84,155,941 93,496 (2,446,434 ) c 3.3 % Franklin Pelagos Commodities Strategy Fund, Class R6 4,504,698 338,474 (35,083 ) 4,808,089 30,916,012 – (142,086 ) 23.0 % Franklin Real Estate Securities Fund, ClassR6 1,627,427 44,923 (199,064 ) 1,473,286 35,638,783 682,512 1,035,602 5.7 % Franklin Rising Dividends Fund, Class R6 . 3,396,850 62,265 (415,673 ) 3,043,442 162,702,433 1,500,769 3,765,421 0.9 % Franklin Small Cap Growth Fund, ClassR6 919,432 8,755 (111,296 ) 816,891 16,345,992 – (110,640 ) 0.6 % Franklin Strategic Income Fund, Class R6 . 1,841,518 2,913,400 (595,074 ) 4,159,844 40,100,891 606,716 (470,255 ) 0.5 % Franklin U.S. Government Securities Fund, ClassR6 3,335,076 5,160,369 (1,078,993 ) 7,416,452 47,242,800 869,397 (95,679 ) 0.7 % Franklin Utilities Fund, Class R6 3,735,821 317,995 (1,076,419 ) 2,977,397 53,503,818 1,427,770 4,113,415 0.8 % Institutional Fiduciary Trust Money Market Portfolio 31,962,324 153,024,856 (172,780,060 ) 12,207,120 12,207,120 – – 0.1 % Templeton Foreign Fund, Class R6 15,493,988 148,719 (1,882,518 ) 13,760,189 93,982,093 – (1,174,727 ) 1.5 % Templeton Frontier Markets Fund, ClassR6 3,108,895 19,721 (1,283,892 ) 1,844,724 20,457,987 – (7,414,492 ) 9.9 % |20 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Growth Allocation Fund (continued) Non-Controlled Affiliates (continued) Templeton Global Total Return Fund, ClassR6 ) $ $ d $ (9,238,544) % Total $ $ $ ) Franklin LifeSmart Retirement Income Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6  )  $  a $  $  Franklin Emerging Market Debt Opportunities Fund  )   a  )  Franklin Floating Rate Daily Access Fund, ClassR6  ) % Franklin Focused Core Equity Fund, ClassR6 )   a  )  Franklin Growth Fund, Class R6 )   a   Franklin Growth Opportunities Fund, ClassR6 )   a   Franklin Income Fund, Class R6  )  f Franklin India Growth Fund, Class R6 )   a  )  Franklin International Growth Fund, ClassR6  )   a  )  Franklin International Small Cap Growth Fund, Class R6 )   a   Franklin K2 Alternative Strategies Fund, ClassR6  )   a  )  Franklin K2 Long Short Credit Fund, ClassR6  )   a   Franklin Liberty Short Duration U.S. Government ETF b  )   a )  Franklin Low Duration Total Return Fund, ClassR6 )   a )  Franklin Mutual European Fund, Class R6 .  ) c % Franklin Mutual International Fund, ClassR6 )   a  ) c  Franklin Pelagos Commodities Strategy Fund, Class R6 )   a  )  Franklin Real Estate Securities Fund, ClassR6 62 )   a  Franklin Rising Dividends Fund, Class R6 . )   a  Franklin Small Cap Growth Fund, ClassR6 )   a   Franklin Strategic Income Fund, Class R6 . ) ) % Franklin U.S. Government Securities Fund, ClassR6  ) ) % Franklin Utilities Fund, Class R6 )   a  Institutional Fiduciary Trust Money Market Portfolio )    f Templeton Foreign Fund, Class R6 )   a   Templeton Frontier Markets Fund, ClassR6  )   a  )  Templeton Global Total Return Fund, ClassR6 ) d ) % Total $ $ $ ) |21 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN FT UNDERLYING FUNDS (continued) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2020 Retirement Target Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 34,518 993 (35,511 ) – $ – a $ – $ (30,420 ) – Franklin Emerging Market Debt Opportunities Fund 58,959 – (58,959 ) – – a – (76,330 ) – Franklin Focused Core Equity Fund, ClassR6 156,985 20,579 (104,968 ) 72,596 1,019,978 – (188,265 ) 0.7 % Franklin Growth Fund, Class R6 30,205 29,997 (12,633 ) 47,569 3,747,967 – (24,329 ) – f Franklin Growth Opportunities Fund, ClassR6 34,167 72,627 (57,234 ) 49,560 1,712,304 – (49,357 ) – f Franklin India Growth Fund, Class R6 48,442 15,311 (12,816 ) 50,937 699,879 – (16,352 ) 0.6 % Franklin International Growth Fund, ClassR6 46,292 1,318 (47,610 ) – – a – (53,335 ) – Franklin International Small Cap Growth Fund, Class R6 97,668 59,174 (72,939 ) 83,903 1,526,192 – (215,167 ) 0.1 % Franklin K2 Alternative Strategies Fund, ClassR6 199,403 12,136 (119,045 ) 92,494 1,006,330 – (88,545 ) 0.1 % Franklin K2 Long Short Credit Fund, ClassR6 – 105,350 (8,636 ) 96,714 1,016,466 – 2,442 1.5 % Franklin Liberty Short Duration U.S. Government ETF b 2,100 – (2,100 ) – – a 169 (2,300 ) – Franklin Low Duration Total Return Fund, ClassR6 457,082 134,174 (96,614 ) 494,642 4,916,744 46,040 (26,408 ) 0.2 % Franklin Mutual International Fund, ClassR6 91,459 17,136 (52,289 ) 56,306 788,847 1,740 (137,118 ) c 0.5 % Franklin Pelagos Commodities Strategy Fund, Class R6 115,351 68,620 (75,848 ) 108,123 695,232 – (79,911 ) 0.5 % Franklin Real Estate Securities Fund, ClassR6 10,741 353 (11,094 ) – – a 1,048 33,971 – Franklin Rising Dividends Fund, Class R6 . 19,451 38,118 (17,179 ) 40,390 2,159,257 14,968 15,816 – f Franklin Small Cap Growth Fund, ClassR6 27,744 4,668 (6,658 ) 25,754 515,325 – (19,443 ) – f Franklin Strategic Income Fund, Class R6 . 173,044 49,137 (42,852 ) 179,329 1,728,733 42,342 (44,879 ) – f Franklin U.S. Government Securities Fund, ClassR6 – 427,543 (36,576 ) 390,967 2,490,459 39,365 (672 ) – f Franklin Utilities Fund, Class R6 23,934 101,970 (87,561 ) 38,343 689,021 19,779 (17,985 ) – f Institutional Fiduciary Trust Money Market Portfolio 651,183 13,680,992 (13,891,682 ) 440,493 440,493 – – – f Templeton Foreign Fund, Class R6 99,587 119,781 (35,465 ) 183,903 1,256,056 – (61,114 ) – f Templeton Frontier Markets Fund, ClassR6 41,691 1,188 (42,879 ) – – a – (184,171 ) – Templeton Global Total Return Fund, ClassR6 496,054 104,611 (400,035 ) 200,630 2,257,082 102,483 d (449,581 ) – f Total $ 28,666,365 $ 267,934 $ (1,713,453 ) Franklin LifeSmart 2025 Retirement Target Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 152,651 2,600 (155,251 ) – $ – a $ – $ 1,766,728 – Franklin Emerging Market Debt Opportunities Fund 177,862 – (177,862 ) – – a – (284,310 ) – Franklin Focused Core Equity Fund, ClassR6 675,621 41,542 (392,479 ) 324,684 4,561,812 – (649,290 ) 3.3 % Franklin Growth Fund, Class R6 114,159 146,228 (37,556 ) 222,831 17,556,830 – 4,677 0.1 % |22 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2025 Retirement Target Fund (continued) Non-Controlled Affiliates (continued) Franklin Growth Opportunities Fund, ClassR6 138,933 297,101 (207,775 ) 228,259 $ 7,886,344 $ – $ (63,499 ) 0.2 % Franklin India Growth Fund, Class R6 231,127 45,992 (30,078 ) 247,041 3,394,340 – (17,524 ) 2.9 % Franklin International Growth Fund, ClassR6 255,533 4,311 (259,844 ) – – a – (357,709 ) – Franklin International Small Cap Growth Fund, Class R6 418,599 202,609 (223,346 ) 397,862 7,237,106 – (265,826 ) 0.5 % Franklin K2 Alternative Strategies Fund, ClassR6 705,761 20,720 (390,162 ) 336,319 3,659,152 – (251,596 ) 0.3 % Franklin K2 Long Short Credit Fund, ClassR6 – 397,730 (46,990 ) 350,740 3,686,275 – 15,066 5.3 % Franklin Liberty Short Duration U.S. Government ETF b 7,089 – (7,089 ) – – a – (7,842 ) – Franklin Low Duration Total Return Fund, ClassR6 993,226 324,309 (132,797 ) 1,184,738 11,776,300 106,902 (39,517 ) 0.5 % Franklin Mutual International Fund, ClassR6 420,030 42,452 (198,589 ) 263,893 3,697,149 8,136 (546,437 ) c 2.2 % Franklin Pelagos Commodities Strategy Fund, Class R6 414,644 220,435 (230,764 ) 404,315 2,599,744 – (547,557 ) 1.9 % Franklin Real Estate Securities Fund, ClassR6 49,228 1,041 (50,269 ) – – a 4,890 312,183 – Franklin Rising Dividends Fund, Class R6 . 106,856 127,314 (40,563 ) 193,607 10,350,242 68,317 31,303 0.1 % Franklin Small Cap Growth Fund, ClassR6 150,442 12,431 (17,521 ) 145,352 2,908,499 – (8,403 ) 0.1 % Franklin Strategic Income Fund, Class R6 . 362,116 92,996 (45,623 ) 409,489 3,947,470 94,152 (49,743 ) 0.1 % Franklin U.S. Government Securities Fund, ClassR6 – 1,029,975 (58,019 ) 971,956 6,191,359 100,362 (1,160 ) 0.1 % Franklin Utilities Fund, Class R6 103,559 387,527 (309,695 ) 181,391 3,259,586 91,083 (101,640 ) 0.1 % Institutional Fiduciary Trust Money Market Portfolio 2,105,947 31,838,369 (33,859,339 ) 84,977 84,977 – – – f Templeton Foreign Fund, Class R6 385,762 508,359 (79,728 ) 814,393 5,562,303 – (50,539 ) 0.1 % Templeton Frontier Markets Fund, ClassR6 178,644 3,079 (181,723 ) – – a – (741,856 ) – Templeton Global Total Return Fund, ClassR6 1,145,644 269,876 (931,332 ) 484,188 5,447,121 247,580 d (1,926,081 ) 0.1 % Total $ 103,806,609 $ 721,422 $ (3,780,572 ) Franklin LifeSmart 2030 Retirement Target Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 46,965 1,524 (48,489 ) – $ – a $ – $ (62,027 ) – Franklin Emerging Market Debt Opportunities Fund 30,301 – (30,301 ) – – a – (50,185 ) – Franklin Focused Core Equity Fund, ClassR6 189,612 26,909 (114,818 ) 101,703 1,428,935 – (228,959 ) 1.0 % Franklin Growth Fund, Class R6 37,412 42,549 (9,415 ) 70,546 5,558,297 – (9,396 ) – f Franklin Growth Opportunities Fund, ClassR6 42,587 82,134 (49,925 ) 74,796 2,584,197 – (65,580 ) 0.1 % Franklin India Growth Fund, Class R6 71,745 24,015 (9,619 ) 86,141 1,183,583 – (1,199 ) 1.0 % Franklin International Growth Fund, ClassR6 75,990 2,438 (78,428 ) – – a – (99,446 ) – Franklin International Small Cap Growth Fund, Class R6 129,080 69,439 (51,071 ) 147,448 2,682,076 – (228,642 ) 0.2 % Franklin K2 Alternative Strategies Fund, ClassR6 181,672 15,997 (97,923 ) 99,746 1,085,241 – (74,959 ) 0.1 % |23 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN FT UNDERLYING FUNDS (continued) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2030 Retirement Target Fund (continued) Non-Controlled Affiliates (continued) Franklin K2 Long Short Credit Fund, ClassR6 – 108,998 (3,241 ) 105,757 $ 1,111,503 $ – $ 303 1.6 % Franklin Liberty Short Duration U.S. Government ETF b 1,063 – (1,063 ) – – a 85 (1,171 ) – Franklin Low Duration Total Return Fund, ClassR6 162,759 142,986 (39,569 ) 266,176 2,645,788 20,428 (10,187 ) 0.1 % Franklin Mutual International Fund, ClassR6 118,633 24,644 (55,452 ) 87,825 1,230,433 2,822 (152,404 ) c 0.7 % Franklin Pelagos Commodities Strategy Fund, Class R6 102,100 69,296 (61,215 ) 110,181 708,460 – (88,697 ) 0.5 % Franklin Real Estate Securities Fund, ClassR6 15,114 554 (15,668 ) – – a 1,524 40,699 – Franklin Rising Dividends Fund, Class R6 . 29,581 39,050 (6,237 ) 62,394 3,335,585 18,914 (1,481 ) – f Franklin Small Cap Growth Fund, ClassR6 50,843 10,051 (6,076 ) 54,818 1,096,914 – (10,698 ) – f Franklin Strategic Income Fund, Class R6 . 62,042 46,056 (13,593 ) 94,505 911,033 19,345 (15,757 ) – f Franklin U.S. Government Securities Fund, ClassR6 – 237,993 (17,316 ) 220,677 1,405,712 21,450 (427 ) – f Franklin Utilities Fund, Class R6 30,936 113,699 (83,292 ) 61,343 1,102,326 27,920 (32,301 ) – f Institutional Fiduciary Trust Money Market Portfolio 636,750 14,515,441 (15,152,191 ) – – a – – – Templeton Foreign Fund, Class R6 122,709 138,494 (23,071 ) 238,132 1,626,440 – (40,378 ) – f Templeton Frontier Markets Fund, ClassR6 57,456 1,842 (59,298 ) – – a – (293,902 ) – Templeton Global Total Return Fund, ClassR6 177,412 123,387 (193,591 ) 107,208 1,206,086 45,781 d (247,170 ) – f Total $ 30,902,609 $ 158,269 $ (1,673,964 ) Franklin LifeSmart 2035 Retirement Target Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 155,968 – (155,968 ) – $ – a $ – $ 1,302,105 – Franklin Emerging Market Debt Opportunities Fund 61,982 – (61,982 ) – – a – (128,502 ) – Franklin Focused Core Equity Fund, ClassR6 648,925 28,490 (364,276 ) 313,139 4,399,607 – (708,188 ) 3.2 % Franklin Growth Fund, Class R6 111,676 114,413 (15,372 ) 210,717 16,602,424 – (24,202 ) 0.1 % Franklin Growth Opportunities Fund, ClassR6 132,013 242,889 (106,065 ) 268,837 9,288,324 – (81,550 ) 0.2 % Franklin India Growth Fund, Class R6 217,777 40,732 (23,619 ) 234,890 3,227,386 – (18,444 ) 2.7 % Franklin International Growth Fund, ClassR6 232,448 – (232,448 ) – – a – (345,348 ) – Franklin International Small Cap Growth Fund, Class R6 394,471 165,236 (97,757 ) 461,950 8,402,879 – (212,406 ) 0.6 % Franklin K2 Alternative Strategies Fund, ClassR6 574,628 14,393 (307,087 ) 281,934 3,067,435 – (213,960 ) 0.3 % Franklin K2 Long Short Credit Fund, ClassR6 – 305,219 (9,715 ) 295,504 3,105,745 – 1,652 4.4 % Franklin Liberty Short Duration U.S. Government ETF b 3,435 – (3,435 ) – – a 276 (3,801 ) – Franklin Low Duration Total Return Fund, ClassR6 325,304 312,042 (79,202 ) 558,144 5,547,954 45,368 (23,468 ) 0.2 % |24 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2035 Retirement Target Fund (continued) Non-Controlled Affiliates (continued) Franklin Mutual International Fund, ClassR6 392,077 46,365 (137,611 ) 300,831 $ 4,214,644 $ 9,385 $ (379,072 ) c 2.5 % Franklin Pelagos Commodities Strategy Fund, Class R6 328,621 165,956 (170,956 ) 323,621 2,080,885 – (387,827 ) 1.6 % Franklin Real Estate Securities Fund, ClassR6 48,100 205 (48,305 ) – – a 4,646 292,152 – Franklin Rising Dividends Fund, Class R6 . 108,670 78,291 (13,468 ) 173,493 9,274,908 58,852 (2,694 ) 0.1 % Franklin Small Cap Growth Fund, ClassR6 136,610 9,245 (13,253 ) 132,602 2,653,368 – (33,660 ) 0.1 % Franklin Strategic Income Fund, Class R6 . 118,070 96,688 (26,173 ) 188,585 1,817,961 40,011 (26,196 ) – f Franklin U.S. Government Securities Fund, ClassR6 – 525,821 (22,250 ) 503,571 3,207,746 49,015 (408 ) – f Franklin Utilities Fund, Class R6 106,113 284,751 (222,606 ) 168,258 3,023,591 83,900 (26,993 ) – f Institutional Fiduciary Trust Money Market Portfolio 1,797,437 29,107,275 (30,894,698 ) 10,014 10,014 – – – f Templeton Foreign Fund, Class R6 393,283 471,028 (63,930 ) 800,381 5,466,601 – (118,795 ) 0.1 % Templeton Frontier Markets Fund, ClassR6 175,264 – (175,264 ) – – a – (900,645 ) – Templeton Global Total Return Fund, ClassR6 365,436 324,634 (451,993 ) 238,077 2,678,368 102,617 d (745,437 ) 0.1 % Total $ 88,069,840 $ 394,070 $ (2,785,687 ) Franklin LifeSmart 2040 Retirement Target Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 38,175 496 (38,671 ) – $ – a $ – $ (49,903 ) – Franklin Emerging Market Debt Opportunities Fund 11,720 – (11,720 ) – – a – (11,601 ) – Franklin Focused Core Equity Fund, ClassR6 159,881 26,456 (94,502 ) 91,835 1,290,289 – (182,537 ) 0.9 % Franklin Growth Fund, Class R6 29,956 32,982 (2,908 ) 60,030 4,729,781 – (1,370 ) – f Franklin Growth Opportunities Fund, ClassR6 33,112 70,987 (25,130 ) 78,969 2,728,368 – (47,193 ) 0.1 % Franklin India Growth Fund, Class R6 55,065 19,574 (3,785 ) 70,854 973,531 – (969 ) 0.8 % Franklin International Growth Fund, ClassR6 56,072 – (56,072 ) – – a – (73,565 ) – Franklin International Small Cap Growth Fund, Class R6 99,132 57,758 (23,675 ) 133,215 2,423,171 – (140,114 ) 0.2 % Franklin K2 Alternative Strategies Fund, ClassR6 132,349 19,126 (72,232 ) 79,243 862,165 – (54,647 ) 0.1 % Franklin K2 Long Short Credit Fund, ClassR6 – 86,153 (2,158 ) 83,995 882,790 – 49 1.3 % Franklin Liberty Short Duration U.S. Government ETF b 391 – (391 ) – – a 31 (428 ) – Franklin Low Duration Total Return Fund, ClassR6 64,464 107,821 (29,775 ) 142,510 1,416,553 9,856 (4,458 ) 0.1 % Franklin Mutual International Fund, ClassR6 100,048 24,223 (37,581 ) 86,690 1,214,531 2,711 (103,115 ) c 0.7 % Franklin Pelagos Commodities Strategy Fund, Class R6 71,199 57,473 (41,820 ) 86,852 558,459 – (59,430 ) 0.4 % Franklin Real Estate Securities Fund, ClassR6 10,950 285 (11,235 ) – – a 1,093 27,809 – Franklin Rising Dividends Fund, Class R6 . 20,858 30,654 (2,305 ) 49,207 2,630,594 13,784 (792 ) – f Franklin Small Cap Growth Fund, ClassR6 33,319 7,277 (1,969 ) 38,627 772,927 – (3,718 ) – f |25 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN FT UNDERLYING FUNDS (continued) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2040 Retirement Target Fund (continued) Non-Controlled Affiliates (continued) Franklin Strategic Income Fund, Class R6 . 23,405 35,191 (9,510 ) 49,086 $ 473,186 $ 9,151 $ (4,144 ) – f Franklin U.S. Government Securities Fund, ClassR6 – 145,958 (12,172 ) 133,786 852,218 11,899 (313 ) – f Franklin Utilities Fund, Class R6 25,517 82,072 (59,666 ) 47,923 861,178 22,157 (20,395 ) – f Institutional Fiduciary Trust Money Market Portfolio 421,022 11,047,527 (10,784,445 ) 684,104 684,104 – – – f Templeton Foreign Fund, Class R6 98,787 129,935 (10,348 ) 218,374 1,491,495 – (18,332 ) – f Templeton Frontier Markets Fund, ClassR6 45,472 – (45,472 ) – – a – (253,757 ) – Templeton Global Total Return Fund, ClassR6 71,403 95,524 (111,148 ) 55,779 627,509 22,248 d (35,564 ) – f Total $ 25,472,849 $ 92,930 $ (1,038,487 ) Franklin LifeSmart 2045 Retirement Target Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 107,343 – (107,343 ) – $ – a $ – $ 933,111 – Franklin Emerging Market Debt Opportunities Fund 26,493 – (26,493 ) – – a – (58,758 ) – Franklin Focused Core Equity Fund, ClassR6 452,173 16,384 (243,489 ) 225,068 3,162,204 – (481,842 ) 2.3 % Franklin Growth Fund, Class R6 83,938 68,201 (5,569 ) 146,570 11,548,258 – (11,262 ) 0.1 % Franklin Growth Opportunities Fund, ClassR6 75,558 166,055 (49,446 ) 192,167 6,639,370 – (65,034 ) 0.2 % Franklin India Growth Fund, Class R6 163,417 25,923 (37,949 ) 151,391 2,080,120 – (38,871 ) 1.8 % Franklin International Growth Fund, ClassR6 164,614 – (164,614 ) – – a – (235,011 ) – Franklin International Small Cap Growth Fund, Class R6 283,445 113,159 (71,892 ) 324,712 5,906,505 – (177,309 ) 0.4 % Franklin K2 Alternative Strategies Fund, ClassR6 380,208 18,666 (207,876 ) 190,998 2,078,062 – (142,282 ) 0.2 % Franklin K2 Long Short Credit Fund, ClassR6 – 215,747 (16,559 ) 199,188 2,093,467 – 4,850 3.0 % Franklin Liberty Short Duration U.S. Government ETF b 1,539 – (1,539 ) – – a 124 (1,689 ) – Franklin Low Duration Total Return Fund, ClassR6 147,850 264,055 (110,965 ) 300,940 2,991,339 24,612 (31,816 ) 0.1 % Franklin Mutual International Fund, ClassR6 283,581 29,470 (101,607 ) 211,444 2,962,330 6,565 (279,239 ) c 1.7 % Franklin Pelagos Commodities Strategy Fund, Class R6 218,352 122,970 (115,191 ) 226,131 1,454,019 – (243,881 ) 1.1 % Franklin Real Estate Securities Fund, ClassR6 27,146 117 (27,263 ) – – a 2,652 156,129 – Franklin Rising Dividends Fund, Class R6 . 74,450 50,509 (4,714 ) 120,245 6,428,299 40,401 (713 ) – f Franklin Small Cap Growth Fund, ClassR6 96,796 5,296 (5,353 ) 96,739 1,935,758 – (17,016 ) 0.1 % Franklin Strategic Income Fund, Class R6 . 50,839 106,315 (53,153 ) 104,001 1,002,572 21,283 (51,085 ) – f Franklin U.S. Government Securities Fund, ClassR6 – 410,662 (136,133 ) 274,529 1,748,748 28,519 (1,775 ) – f Franklin Utilities Fund, Class R6 77,662 204,578 (165,580 ) 116,660 2,096,376 60,695 (10,605 ) – f Institutional Fiduciary Trust Money Market Portfolio 1,463,464 21,131,603 (21,445,509 ) 1,149,559 1,149,559 – – – f Templeton Foreign Fund, Class R6 342,585 323,882 (30,384 ) 636,083 4,344,445 – (56,359 ) 0.1 % |26 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2045 Retirement Target Fund (continued) Non-Controlled Affiliates (continued) Templeton Frontier Markets Fund, ClassR6 123,389 – (123,389 ) – $ – a $ – $ (630,921 ) – Templeton Global Total Return Fund, ClassR6 160,673 279,275 (310,947 ) 129,001 1,451,262 55,542 d (320,267 ) – f Total $ 61,072,693 $ 240,393 $ (1,761,645 ) Franklin LifeSmart 2050 Retirement Target Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 31,167 2,799 (33,966 ) – $ – a $ – $ (34,588 ) – Franklin Emerging Market Debt Opportunities Fund 5,743 – (5,743 ) – – a – (5,383 ) – Franklin Focused Core Equity Fund, ClassR6 131,416 41,216 (99,934 ) 72,698 1,021,406 – (161,447 ) 0.7 % Franklin Growth Fund, Class R6 24,141 30,465 (8,492 ) 46,114 3,633,334 – (7,357 ) – f Franklin Growth Opportunities Fund, ClassR6 21,940 65,650 (28,363 ) 59,227 2,046,297 – (18,255 ) 0.1 % Franklin India Growth Fund, Class R6 39,057 19,985 (10,125 ) 48,917 672,121 – (3,166 ) 0.6 % Franklin International Growth Fund, ClassR6 36,159 3,218 (39,377 ) – – a – (41,563 ) – Franklin International Small Cap Growth Fund, Class R6 80,852 54,138 (34,896 ) 100,094 1,820,711 – (138,322 ) 0.1 % Franklin K2 Alternative Strategies Fund, ClassR6 102,765 15,895 (60,271 ) 58,389 635,275 – (41,032 ) 0.1 % Franklin K2 Long Short Credit Fund, ClassR6 – 68,846 (8,209 ) 60,637 637,297 – 2,414 0.9 % Franklin Liberty Short Duration U.S. Government ETF b 272 – (272 ) – – a 22 (297 ) – Franklin Low Duration Total Return Fund, ClassR6 34,168 96,421 (37,923 ) 92,666 921,094 6,789 (234 ) – f Franklin Mutual International Fund, ClassR6 81,652 31,976 (48,313 ) 65,315 915,066 2,013 (117,691 ) c 0.5 % Franklin Pelagos Commodities Strategy Fund, Class R6 59,183 45,770 (38,652 ) 66,301 426,312 – (45,873 ) 0.3 % Franklin Real Estate Securities Fund, ClassR6 7,357 683 (8,040 ) – – a 760 21,437 – Franklin Rising Dividends Fund, Class R6 . 18,488 25,275 (6,807 ) 36,956 1,975,641 12,815 (3,367 ) – f Franklin Small Cap Growth Fund, ClassR6 21,573 7,919 (5,055 ) 24,437 488,992 – (8,483 ) – f Franklin Strategic Income Fund, Class R6 . 12,467 31,720 (13,244 ) 30,943 298,290 6,290 269 – f Franklin U.S. Government Securities Fund, ClassR6 – 119,549 (36,889 ) 82,660 526,545 8,474 (924 ) – f Franklin Utilities Fund, Class R6 21,212 69,554 (54,816 ) 35,950 646,025 18,720 (1,075 ) – f Institutional Fiduciary Trust Money Market Portfolio 310,796 9,653,132 (9,553,931 ) 409,997 409,997 – – – f Templeton Foreign Fund, Class R6 100,954 134,656 (36,259 ) 199,351 1,361,567 – (57,268 ) – f Templeton Frontier Markets Fund, ClassR6 34,892 2,804 (37,696 ) – – a – (164,387 ) – Templeton Global Total Return Fund, ClassR6 36,550 104,993 (105,233 ) 36,310 408,490 14,695 d (12,013 ) – f Total $ 18,844,460 $ 70,578 $ (838,605 ) |27 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN FT UNDERLYING FUNDS (continued) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2055 Retirement Target Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 3,991 383 (4,374 ) – $ – a $ – $ (16,681 ) – Franklin Emerging Market Debt Opportunities Fund 563 – (563 ) – – a – (620 ) – Franklin Focused Core Equity Fund, ClassR6 15,642 12,696 (13,946 ) 14,392 202,205 – (17,871 ) 0.1 % Franklin Growth Fund, Class R6 3,057 7,595 (1,318 ) 9,334 735,451 – (4,032 ) – f Franklin Growth Opportunities Fund, ClassR6 2,804 13,281 (4,104 ) 11,981 413,945 – (8,150 ) – f Franklin India Growth Fund, Class R6 4,630 6,834 (1,728 ) 9,736 133,764 – (940 ) 0.1 % Franklin International Growth Fund, ClassR6 4,533 433 (4,966 ) – – a – (3,095 ) – Franklin International Small Cap Growth Fund, Class R6 10,517 15,713 (5,996 ) 20,234 368,063 – (11,253 ) – f Franklin K2 Alternative Strategies Fund, ClassR6 12,896 6,387 (7,713 ) 11,570 125,887 – (5,234 ) – f Franklin K2 Long Short Credit Fund, ClassR6 – 12,643 (580 ) 12,063 126,778 – 33 0.2 % Franklin Liberty Short Duration U.S. Government ETF b 20 – (20 ) – – a 2 (21 ) – Franklin Low Duration Total Return Fund, ClassR6 3,475 22,150 (8,017 ) 17,608 175,029 829 (268 ) – f Franklin Mutual International Fund, ClassR6 8,791 9,660 (5,233 ) 13,218 185,177 398 (7,062 ) c 0.1 % Franklin Pelagos Commodities Strategy Fund, Class R6 7,205 10,541 (4,163 ) 13,583 87,337 – (1,442 ) 0.1 % Franklin Real Estate Securities Fund, ClassR6 988 98 (1,086 ) – – a 96 1,106 – Franklin Rising Dividends Fund, Class R6 . 2,377 6,188 (1,008 ) 7,557 403,995 1,464 (1,878 ) – f Franklin Small Cap Growth Fund, ClassR6 2,768 3,317 (973 ) 5,112 102,289 – (1,824 ) – f Franklin Strategic Income Fund, Class R6 . 1,454 7,898 (3,270 ) 6,082 58,630 770 (148 ) – f Franklin U.S. Government Securities Fund, ClassR6 – 23,188 (8,315 ) 14,873 94,740 1,128 (193 ) – f Franklin Utilities Fund, Class R6 2,725 14,837 (10,206 ) 7,356 132,195 2,744 (5,422 ) – f Institutional Fiduciary Trust Money Market Portfolio 32,449 1,993,120 (1,931,538 ) 94,031 94,031 – – – f Templeton Foreign Fund, Class R6 13,160 34,242 (5,790 ) 41,612 284,213 – (2,920 ) – f Templeton Frontier Markets Fund, ClassR6 4,280 267 (4,547 ) – – a – (7,131 ) – Templeton Global Total Return Fund, ClassR6 3,855 16,677 (13,816 ) 6,716 75,553 1,690 d (1,823 ) – f Total $ 3,799,282 $ 9,121 $ (96,869 ) Franklin Moderate Allocation Fund Controlled Affiliates Franklin Pelagos Commodities Strategy Fund, Class R6 8,074,252 476,429 (193,143 ) 8,357,538 $ 53,738,970 $ – $ (781,910 ) 40.0 % Non-Controlled Affiliates Franklin DynaTech Fund, Class R6 3,104,067 169,345 (452,295 ) 2,821,117 $ 151,042,581 $ – $ 2,227,536 4.8 % Franklin Emerging Market Debt Opportunities Fund 4,703,524 – (4,703,524 ) – – a – (6,713,070 ) – |28 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of FT Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End FT Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Moderate Allocation Fund (continued) Non-Controlled Affiliates (continued) Franklin Growth Fund, Class R6 5,082,772 10,369 (704,336 ) 4,388,805 $ 345,793,931 $ – $ 12,696,533 2.8 % Franklin Growth Opportunities Fund, ClassR6 2,108,659 3,813 (494,050 ) 1,618,422 55,916,489 – 2,061,711 1.4 % Franklin International Growth Fund, ClassR6 3,518,060 7,117 (486,402 ) 3,038,775 34,611,643 – (321,005 ) 8.4 % Franklin International Small Cap Growth Fund, Class R6 6,171,863 336,097 (899,762 ) 5,608,198 102,013,124 – (640,522 ) 7.4 % Franklin K2 Alternative Strategies Fund, ClassR6 8,489,495 982,316 (209,397 ) 9,262,414 100,775,064 – (49,851 ) 8.6 % Franklin Liberty Short Duration U.S. Government ETF b 217,513 – (217,513 ) – – a 17,464 (241,151 ) – Franklin Low Duration Total Return Fund, ClassR6 20,488,108 4,420,939 (2,068,698 ) 22,840,349 227,033,066 2,106,254 (564,175 ) 9.0 % Franklin Mutual European Fund, Class R6 . 6,403,471 420,719 (932,205 ) 5,891,985 109,296,324 121,535 (2,777,708 ) c 4.3 % Franklin Real Estate Securities Fund, ClassR6 2,118,854 41,648 (296,711 ) 1,863,791 45,085,095 870,379 1,603,122 7.3 % Franklin Rising Dividends Fund, Class R6 . 4,580,581 48,729 (638,910 ) 3,990,400 213,326,778 1,998,470 6,880,179 1.2 % Franklin Small Cap Growth Fund, ClassR6 1,319,381 2,674 (181,609 ) 1,140,446 22,820,332 – (186,578 ) 0.8 % Franklin Strategic Income Fund, Class R6 . 9,426,160 11,007,557 (1,510,426 ) 18,923,291 182,420,523 2,827,014 (1,192,796 ) 2.4 % Franklin U.S. Government Securities Fund, ClassR6 18,160,278 18,184,040 (2,789,058 ) 33,555,260 213,747,009 4,113,269 (627,058 ) 3.2 % Franklin Utilities Fund, Class R6 5,431,764 124,383 (1,564,094 ) 3,992,053 71,737,193 1,941,860 7,907,644 1.1 % Institutional Fiduciary Trust Money Market Portfolio 60,006,957 278,871,179 (320,097,137 ) 18,780,999 18,780,999 – – 0.1 % Templeton Foreign Fund, Class R6 19,839,565 40,115 (2,743,515 ) 17,136,165 117,040,006 – (1,742,146 ) 1.9 % Templeton Frontier Markets Fund, ClassR6 3,562,592 4,907 (1,511,401 ) 2,056,098 22,802,127 – (7,426,570 ) 11.1 % Templeton Global Total Return Fund, ClassR6 25,025,106 2,274,935 (19,466,596 ) 7,833,445 88,126,261 5,805,861 d (45,589,384 ) 0.5 % Total Non-Controlled Affiliates $ 2,122,368,545 $ 19,802,106 $ (34,695,289 ) Total $ 2,176,107,515 $ 19,802,106 $ (35,477,199 ) a As of September 30, 2016, no longer held by the fund. b Effective June 1, 2016, Franklin Short Duration U.S. Government ETF was renamed Franklin Liberty Short Duration U.S. Government ETF. c Includes realized gain distributions received. d A portion or all of the investment income is likely to be deemed a tax return of capital. e Includes shares received/delivered related to a reorganization of Franklin Flex Cap Growth Fund with and into Franklin Growth Opportunities Fund effective August 26, 2016. f Rounds to less than 0.1% 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) |29 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. FAIR VALUE MEASUREMENTS (continued) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2016, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Conservative Allocation Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Corefolio Allocation Fund Assets: Investments in Securities: Underlying Funds $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Founding Funds Allocation Fund Assets: Investments in Securities: Underlying Funds $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Growth Allocation Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin LifeSmart Retirement Income Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Index Linked Notes   Short Term Investments   Total Investments in Securities $ $ $  $ Franklin LifeSmart 2020 Retirement Target Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ |30 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Level 1 Level 2 Level 3 Total Franklin LifeSmart 2025 Retirement Target Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin LifeSmart 2030 Retirement Target Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Franklin LifeSmart 2035 Retirement Target Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin LifeSmart 2040 Retirement Target Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin LifeSmart 2045 Retirement Target Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin LifeSmart 2050 Retirement Target Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin LifeSmart 2055 Retirement Target Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Moderate Allocation Fund Assets: Investments in Securities: Underlying Funds and Exchange Traded Funds . $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ |31 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. ABBREVIATIONS Selected Portfolio ETF Exchange Traded Fund For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |32 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date November 25, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date November 25, 2016
